


110 HRES 566 EH: Electing a minority member to certain

U.S. House of Representatives
2007-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 566
		In the House of Representatives, U.
		  S.,
		
			July 25, 2007
		
		RESOLUTION
		Electing a minority member to certain
		  standing committees of the House of Representatives.
	
	
		That the following named Member be,
			 and is hereby, elected to the following standing committees of the House of
			 Representatives:
			Committee on Homeland
			 Security:Mr. Broun of Georgia.
			Committee on Science and
			 Technology:Mr. Broun of Georgia.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
